Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 8-15, and 18-24 are pending as of the reply and amendments filed on 1/13/22. Claims 6-7 and 16-17 have been canceled; claims 21-24 have been newly added. 
The rejection of claims 9 and 18-20 under 35 USC 112(b) is withdrawn in consideration of the amendments to the claims. 
The 103 rejection over Zhang, as evidenced by Itagaki, in view of Miller is withdrawn in consideration of Applicants’ arguments.
The claims of this application were previously rejected for nonstatutory double patenting over the claims of USP 10449195, USP 10813937, and USP 10894049 in view of Miller. In response, Applicants have requested these rejections be held in abeyance until the claims are otherwise in condition for allowance. The nonstatutory double patenting rejections are maintained for reasons of record and will be reiterated, with modification to account for the new claims.
Claims 1-5, 8-15, and 18-24 were examined. Claims 1-5, 8-15, 18-21, and 23 are rejected. Claims 22 and 24 are objected to. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claims 1-5, 8-15, 18-21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 & 6 of U.S. Patent No. 10449195 B2 in view of Miller et. al., US 20110306632 (publ 12/15/2011, cited in the IDS). The instant claims are drawn to a composition comprising an amorphous solid dispersion, wherein the amorphous solid dispersion comprising the following in an amorphous state: palbociclib or a pharmaceutical salt thereof; an acidic auxiliary material comprising at least two pharmaceutical acids, wherein the pharmaceutical salt of palbociclib comprises one of the at least two pharmaceutical acids; and a hydrophilic high-molecular weight material; and a method of treating breast cancer comprising administering the above described composition to a subject having breast cancer. The claims of US ‘195 are drawn to a single amorphous solid dispersion comprising palbociclib or a pharmaceutical salt thereof; tartaric acid; a hydrophilic high molecular weight material, wherein the mass ratio of tartaric acid to palbociclib ranges from 0.5:1 to 5:1; and a method of preparing the amorphous solid dispersion. Both sets of claims are drawn to an amorphous solid dispersion comprising palbociclib or a pharmaceutical salt thereof and a hydrophilic high-molecular weight material. Tartaric acid and an inorganic acid are recited by instant claims 8 & 18, while claim 2 of US ‘195 recites the dispersion to further comprise an inorganic acid including HCl, sulfuric, or phosphoric acid. The disclosure of US ‘195 further recites the acid can  in view of Miller. 
Miller teaches a solid dispersion in non-crystalline form comprising a kinase inhibitor compound, dispersed in a solid matrix, for oral administration for the treatment of cancer (Abstract; para [0002], [0029]). Miller teaches the amorphous form to be usually more soluble compared to the crystalline form (para [0029]). Miller teaches the kinase inhibitor in combination with another therapeutic agent, including a CDK inhibitor such as PD0332991, otherwise known in the art as palbociclib (para [0085], [0096]). Miller further teaches the solid dispersion to comprise at least one acid, selected from various organic and inorganic acids (para [0040]; p. 12, claims 1-3 and 8)). Miller further teaches suitable polymeric carriers for matrix of the solid amorphous dispersion to include copolymers of N-vinyl pyrrolidone and polyvinyl acetate, including Kollidon (copovidone) VA64, and Miller exemplifies this carrier in solid dispersions (para [0042-0044], [0140], [0178], [0181]). The solid dispersion is amorphous (p. 12, claim 2). Miller teaches unit doses to comprise typically from about 25-1000 mg. of agent (para [0038], [0079]). 
. 


Claims 1-5, 8-15, 18-21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-10 of U.S. Patent No. 10813937 B2 in view of Miller et. al., US 20110306632 (publ 12/15/2011, cited in the IDS). The instant claims are drawn to a composition comprising an amorphous solid dispersion, wherein the amorphous solid dispersion comprising the following in an amorphous state: palbociclib or a pharmaceutical salt thereof; an acidic auxiliary material comprising at least two pharmaceutical acids, wherein the pharmaceutical salt of palbociclib comprises one of the at least two pharmaceutical acids; and a hydrophilic high-molecular weight material; and a method of treating breast cancer comprising administering the above described composition to a subject having breast cancer. The claims of US ‘937 are drawn to a composition comprising an amorphous solid dispersion, wherein the dispersion comprises palbociclib or a pharmaceutical salt thereof in an amount from 25-500 mg.; tartaric acid; and a hydrophilic high molecular  in view of Miller. Miller teaches a solid dispersion in non-crystalline form comprising a kinase inhibitor compound, dispersed in a solid matrix, for oral administration for the treatment of cancer (Abstract; para [0002], [0029]). Miller teaches the amorphous form to be usually more soluble compared to the crystalline form (para [0029]). Miller teaches the kinase inhibitor in combination with another therapeutic agent, including a CDK inhibitor such as PD0332991, otherwise known in the art as palbociclib (para [0085], [0096]). Miller further teaches the solid dispersion to comprise at least one acid, selected from various organic and inorganic acids including HCl, sulfuric acid, and phosphoric acid (para [0040]; p. 12, claims 1-3 and 8). Miller further teaches suitable polymeric carriers for matrix of the solid amorphous dispersion to include copolymers of N-vinyl pyrrolidone and polyvinyl acetate, including Kollidon (copovidone) VA64, and Miller exemplifies this carrier in solid dispersions (para [0042-0044], [0140], [0178], [0181]). The solid dispersion is amorphous (p. 12, claim 2). Miller teaches unit doses to comprise typically from about 25-1000 mg. of agent (para [0038], [0079]). As such, it would have been prima facie obvious to have incorporated an inorganic acid such as HCl, phosphoric acid, or sulfuric acid into the solid amorphous dispersion claimed in US ‘937, since . 


Claims 1-5, 8-15, 18-21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-13 of U.S. Patent No. 10894049 B2 in view of Miller et. al., US 20110306632 (publ 12/15/2011, cited in the IDS). The instant claims are drawn to a composition comprising an amorphous solid dispersion, wherein the amorphous solid dispersion comprising the following in an amorphous state: palbociclib or a pharmaceutical salt thereof; an acidic auxiliary material comprising at least two pharmaceutical acids, wherein the pharmaceutical salt of palbociclib comprises one of the at least two pharmaceutical acids; and a hydrophilic high-molecular weight material; and a method of treating breast cancer comprising administering the above described composition to a subject having breast cancer. The claims of US ‘049 are drawn to a method for treating breast cancer comprising administering a pharmaceutical composition comprising an amorphous solid dispersion, wherein the dispersion comprises palbociclib or a pharmaceutical salt thereof in an amount from 25-500 mg.; tartaric acid; and a hydrophilic high molecular weight material. Both sets of claims are drawn to an amorphous solid dispersion comprising palbociclib or a pharmaceutical salt thereof and a hydrophilic high-molecular weight material. Tartaric acid and  in view of Miller. Miller teaches a solid dispersion in non-crystalline form comprising a kinase inhibitor compound, dispersed in a solid matrix, for oral administration for the treatment of cancer (Abstract; para [0002], [0029]). Miller teaches the amorphous form to be usually more soluble compared to the crystalline form (para [0029]). Miller teaches the kinase inhibitor in combination with another therapeutic agent, including a CDK inhibitor such as PD0332991, otherwise known in the art as palbociclib (para [0085], [0096]). Miller further teaches the solid dispersion to comprise at least one acid, selected from various organic and inorganic acids including HCl, sulfuric acid, and phosphoric acid (para [0040]; p. 12, claims 1-3 and 8). Miller further teaches suitable polymeric carriers for matrix of the solid amorphous dispersion to include copolymers of N-vinyl pyrrolidone and polyvinyl acetate, including Kollidon (copovidone) VA64, and Miller exemplifies this carrier in solid dispersions (para [0042-0044], [0140], [0178], [0181]). The solid dispersion is amorphous (p. 12, claim 2). Miller teaches unit doses to comprise typically from about 25-1000 mg. of agent (para [0038], [0079]). As such, it would have been prima facie obvious to have incorporated an inorganic acid such as HCl, phosphoric acid, or sulfuric acid into the solid amorphous dispersion claimed in US ‘049, since Miller teaches such acids as desirable excipients. The disclosure of US ‘049 further recites the acid can be in the form of a salt (see col. 3, line 53-col. 4, line 2); thus, the claims of US ‘049 encompass the dispersion to in which the . 

Claim Objection
Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The IDS filed on 1/13/22 has been considered. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Claims 1-5, 8-15, 18-21, and 23 are rejected. Claims 22 and 24 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627